118 F.3d 972
Application of Carl PHILIPS, Petitioner-Appellant,v.NEWELL CO., Respondent-Appellee.
No. 2310, Docket 97-7559.
United States Court of Appeals,Second Circuit.
Argued July 15, 1997.Decided July 30, 1997.

Appeal from a judgment by the United States District Court for the Southern District of New York;  Peter K. Leisure, Judge.
Ronald J. Offenkrantz, New York City (Michael H. Smith, of counsel), for Petitioner-Appellant.
Barry S. Alberts, New York City (Robert J. Hoskins, Paul Scrudato, of counsel), for Respondent-Appellee.
Before: WINTER, Chief Judge, JACOBS and LEVAL, Circuit Judges.
PER CURIAM.


1
This is an appeal from Judge Leisure's denial of a petition to stay arbitration.  We affirm for the reasons set forth in his opinion.  Application of Carl Philips v. Newell Co., No. 96 CIV. 9153, 1997 WL 181191 (S.D.N.Y. April 15, 1997).  The contentions raised by the appellant for the first time on appeal are without merit.